NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed June 21, 2022.   Claims 1, 2-3, 6, 8-9, 13, 15-17, and 19 have been amended.  Claim 10 is cancelled.  Claim 21 has been added.  Claims 1-9 and 11-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 11, 2022 is being considered by the examiner.

Allowable Subject Matter
Claims 1-9 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to specifically claim or render obvious methods, computing devices comprising: one or more processors; and one or more memories storing executable instructions and non-transitory computer-readable storage mediums storing computer-executable program instructions  executed by one or more processors of a computing device, that implement the features of receiving, from a user device operated by a user, a first user utterance comprising a query; identifying a set of candidate answers that are topically relevant to the query, the set of candidate answers being identified based on executing the query against a data store of candidate answers; determining a respective emotion and a respective personality trait for each candidate answer of the set of candidate answers; generating a respective score for each of the set of candidate answers based on the respective emotion, the respective personality trait associated with each candidate answer, the emotion with which the query was expressed, and the personality trait of the user as determined from the query; selecting an answer from the set of candidate answers based on respective scores of the set of candidate answers; and presenting output dialog based at least in part on the answer selected, wherein the output dialog provides a response to the query that complements the emotion with which the query was expressed and the personality trait of the user, in specific combination with the features of determining an emotion with which the query was expressed based on generating a communicative discourse tree of the first user utterance and providing the communicative discourse tree to a first machine-learning model previously trained to identify emotion based on input communicative discourse trees, in combination with determining a personality trait of the user from the first user utterance based on providing the communicative discourse tree to a second machine-learning model previously trained to identify a personality trait based on input communicative discourse trees.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gustafson (US Patent No. 9,390,706) teaches a personality-based intelligent personal assistant system and method.
Manifredi et al (US Patent Application Publication No. 2008/0096533) teaches a virtual assistant with real-time emotions
Houssin et al (US Patent No. 10,052,769) teaches a robot capable of incorporating natural dialogues with a user into the behavior of same.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598. The examiner can normally be reached M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

/A.A.A/Primary Examiner, Art Unit 2659